Citation Nr: 1021536	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  08-26 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lower back condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran and his spouse testified in a Travel Board 
hearing before the undersigned Veterans Law Judge in March 
2010 in St. Petersburg, Florida; a transcript of that hearing 
is associated with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the Veteran's service treatment records 
appear to have been lost in the 1973 fire at the National 
Personnel Records Center.  The Board is cognizant that, in 
cases where service medical records are unavailable, VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit of the doubt rule.  Pruitt 
v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  

The evidence of record demonstrates that the Veteran has 
diagnoses of sacroiliitis, lumbar degenerative disc disease 
(DDD) with lumbar radiculitis and radiculopathy, and lumbar 
spondylosis.  The evidence of record also demonstrates that 
the Veteran has been seeking treatment with various private 
doctors and chiropractors for pain associated with his lower 
back condition sporadically since 1976.  The Veteran also 
testified in his March 2010 hearing that he had sought 
treatment with two prior private doctors between discharge 
from service and 1976, but that both of those doctors were 
deceased and those records are subsequently unavailable.

During his March 2010 hearing, the Veteran testified that 
when a truck he was riding in stopped to unload passengers, 
he was accidently pushed out and fell on his back.  The 
Veteran reported that once on board his ship he sought 
medical attention; was given pain pills, and told that he did 
not have to do calisthenics while on board the ship.  He also 
testified that, throughout his period of service, he would 
periodically see the unit medic for pain pills, but no formal 
treatment was sought until after he returned the United 
States at the end of the war.  He testified that he spent 
approximately two weeks of his 30-day furlough in Bradley 
Field Army Hospital where they did chiropractic treatment and 
gave him pain pills.  The Veteran testified that after his 
furlough ended he returned to his unit where he continued to 
be treated with pain pills, but did not seek any formal 
treatment.  He indicated that he began seeing those two 
deceased private doctors after discharge from service for 
back pain, and that he has been seeking treatment for his 
back symptoms since discharge from service.  The Veteran 
finally testified that, following service, he worked as a 
painter for his entire career, but never fell from a ladder 
or otherwise injured his back.

The Board notes that a Surgeon General Office record 
indicates that the Veteran was hospitalized at the station 
hospital in Fort Devens in July 1945 for six days and was 
discharged in August 1945.  He was diagnosed during that time 
as having acute gonococcal urethritis.  There was no mention 
of any other condition.

Since the Veteran is competent to testify as to an injury in 
service, the Board finds that a VA examination is needed.  
See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet 
App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 
512 (2004).



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be scheduled for a 
VA orthopedic examination by a physician 
in order to obtain an opinion as to 
whether his current lower back condition 
is related to service.  The claims folder 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examination.  All tests deemed necessary 
should be conducted, including x-rays, and 
the results reported in detail.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide a diagnosis for any lower 
back condition found.  The examiner should 
opine as to whether any diagnosed lower 
back condition more likely, less likely, 
or at least as likely as not (50 percent 
probability) is related to the Veteran's 
reported fall from a truck in service.  A 
rationale for the opinion expressed should 
be provided.

2.  After the development requested above 
has been completed to the extent possible, 
the RO/AMC should again review the claim 
for service connection for a lower back 
condition.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond thereto before the case is 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K.A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


